Title: To Thomas Jefferson from George Read, 17 February 1805
From: Read, George
To: Jefferson, Thomas


                  
                     Washington Feb. 17. 1805
                  
                  G. Read has been honour’d with the last note of the President of the United States, suggesting for his own Consideration the English process of Habeas Corpus—cum causâ, and with deference mentions, that altho’ the writ alluded to, was used to remove causes from the County Courts in Delaware to the Supreme Court previous to the adoption of the existing constitution of that State.—the different organization of the Courts of law under that system, has rendered it inapplicable since—G. Read will however particularly advert to this subject in considering the case submitted.
               